Detailed Action
1. This Office Action is submitted in response to the Amendment filed 2-12-2021, wherein claim 2 has been canceled. Claims 1 and 3-22 are now pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Arguments	
2. Applicant's arguments filed 2-12-2021 have been fully considered and they are persuasive. All rejections in the Office Action mailed 11-12-2020 are hereby withdrawn.

			Allowable Subject Matter

3. Claims 1 and 3-22 are allowed


Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses a method of quantifying the amount of each analyte A1 and A2 contained in a sample using an ion mobility analyzer as a tool for drug development and disease research by obtaining mass spectra of a sample containing the two analytes; for example., ubiquitin and insulin, where pharmaceutcally acceptable salts are added to the analytes, mixed with a matrix, then ionized, and separated as the sample flows through an ion mobility analyzer to produce mass spectra. See US Pat Pub No 2014/0166875 and USPN 7,662,936.
	The prior art also discloses adding a salt that is a monovalent cation of an organic compound, where the cation is selected from the group consisting of pyridine, pyrrolindin, imidazole and morpholin. See USPN 9,265,772 and US Pat Pub No 2018/0282405.
	The prior art further discloses analyzing pharmaceutically active compounds having a log P value of greater than 0. See USPN 8,729,463.
	However, there is no motivation to combine the references above or any other references to obtain the applicant’s claimed invention as a whole.
	5. Claims 1, 15 and 22 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest a method of quantifying the amount of at least two analytes A1 and A2 contained in a sample that includes the steps of (a) adding at least one salt (S) being a monovalent cation of an alkaline metal or a transition metal or of an organic compound, and wherein, when the salt is a monovalent cation of an organic compound, the cation is selected from the group consisting of pyridine, pyrrolindin, imidazole and morpholin to at least a portion (PI) of the sample; (b) ionizing in the presence of the at least one salt (S) at least a portion of the sample according to (a) thereby forming an analyte flow comprising the analytes A1 and A2 in ionized, (c) separating the ionized analytes A1 and A2 from each other by using at least one ion mobility separator, wherein the analyte flow according to (b) at least partially passes through the ion mobility separator, and (d) quantifying the amount of the separated ionized analytes obtained according to (c), wherein A1 is a pharmaceutically active compound C or derivative thereof and A2 is an epimer of C, and wherein A1 has a log P value of greater than 0.
	6. Claims 3-14 and 16-21 are allowed by virtue of their dependency upon allowed claims 1 and 15. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
May 4, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881